April 22, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                        EDWARD GRISHAM, Appellant

NO. 14-13-00468-CV                           V.

                          LORA A. THYE, Appellee
                     ________________________________

      Today the Court heard the parties’ joint motion to vacate the judgment
signed by the court below on March 19, 2013. Having considered the motion and
found it meritorious, we order the judgment VACATED AND REMAND the
cause to the trial court for proceedings in accordance with this Court's opinion.
      We further order that each party shall pay its costs by reason of this appeal.
      We further order this decision certified below for observance.
      We further order mandate to issue immediately.